UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) off The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 18, 2017 OMNI HEALTH, INC. (Exact name of registrant as specified in charter) Nevada 333-195397 46-4597341 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5th Avenue, Hialeah, FL (Address of principal executive offices) (Zip Code) 305-558-8551 Registrant’s telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) 1 As used in this report, the terms "we", "us", "our", the "Company" refer to Omni Health, Inc., a Nevada corporation. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers. OnJanuary 18, 2017,Michael Hawkinsresigned from his position as Chief Executive Officer. The resignation was not due to any disagreement with the Company on any matter relating to its operations, policies or practices. On
